On Motion for Rehearing
As a part of his motion for rehearing herein, appellant Has requested this court to make and file additional findings of fact upon certain points indicated in his motion.
After due consideration of the motion for rehearing and the oral arguments of counsel thereon, we have concluded that the same should be overruled for the reasons set forth in our original opinion handed down on September 21, 1950.
We have also concluded that the alternative motion of appellant for further findings of fact should be overruled. Under the views which we have expressed in our original opinion, it appears to us that the points upon which appellant requests additional findings relate to issues which are wholly immaterial to a correct disposition of this appeal. Hence, the provisions contained in Rule 455 Texas Rules of Civil Procedure, do not require this court to make and file conclusions of fact upon the points indicated in appellant’s motion and we fail to see how any useful purpose would be served by doing so. Cooper v. Newsom, Tex.Civ.App., 224 S.W. 568; Employers’ Cas. Co. v. Roland, Tex.Com.App., 1 S.W. 2d 568, pt. 5; Willson v. Kuhn, Tex. Civ. App., 96 S.W.2d 236.
Furthermore, even though some or all of the points upon which additional findings are requested !be regarded as material, we must assume that the trial court found all issuable facts in such manner as to support his judgment and this court is not required to find facts that are undisputed in the record. Order of United Commercial Travelers of America v. Roth, Tex. Civ.App., 159 S.W. 176, pt. 6; er. den. O’Fiel v. First Nat. Bank of Beaumont, Tex. Civ.App., 152 S.W.2d 475, pts. 6 and 7, (er. dis. jud. cor.)
Therefore, appellant’s motion for rehearing and for further findings of fact filed herein on October 5, 1950 is hereby in all things overruled.